     Case 2:20-cv-01212-TLN-CKD Document 23 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:20-cv-1212 TLN CKD P
12                        Plaintiff,
13                 v.                                   ORDER
14    A. REILY, et al.,
15                        Defendants.
16

17             On December 21, 2020, plaintiff filed a document (ECF No. 22) in which he makes

18   certain requests including that the court appoint plaintiff counsel and allow plaintiff to proceed in

19   forma pauperis. Judgment was entered in this action on December 8, 2020; plaintiff’s requests

20   are therefore denied.

21   Dated: December 28, 2020
                                                      _____________________________________
22
                                                      CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     ruiz1212.58
27

28
                                                        1
